Case 0:20-cv-61508-WPD Document 43 Entered on FLSD Docket 09/29/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 20-61508-CIV-DIMITROULEAS

  ME TECHNOLOGY INC.
  d/b/a CAA USA,

         Plaintiff,

  vs.

  ELLIOT BROWNSTEIN,

        Defendant.
  ___________________________________/



          ORDER ADOPTING AND APPROVING REPORT AND RECOMMENDATION
        OF MAGISTRATE JUDGE; DENYING EXPEDITED MOTION TO ENFORCE
         PRELIMINARY INJUNCTION AND FOR AN ORDER TO SHOW CAUSE


         THIS CAUSE is before the Court upon Plaintiff ME Technology, Inc. d/b/a CAA USA’s

  Expedited Motion to Enforce Preliminary Injunction and for an Order to Show Cause Why

  Defendant Elliot Brownstein Should Not be Held in Contempt of Court, filed on August 21,

  2020 [DE 20] (the “Motion”) and the September 14, 2020 Report and Recommendation of

  United States Magistrate Judge Lurana S. Snow (the “Report”) [DE 37]. Judge Snow held an

  evidentiary hearing on the Motion on September 3, 2020. See [DE’s 32, 34, 35]. The Court notes

  that no objections to the Report [DE 37] have been filed, and the time for filing such objections

  has passed. As no timely objections were filed, the Magistrate Judge’s factual findings in the

  Report [DE 37] are hereby adopted and deemed incorporated into this opinion. LoConte v.

  Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v.

  Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).
Case 0:20-cv-61508-WPD Document 43 Entered on FLSD Docket 09/29/2020 Page 2 of 2



      Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 37] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s analysis and conclusions.


         Accordingly, it is ORDERED AND ADJUDGED as follows:


         1. The Report [DE 37] is hereby ADOPTED and APPROVED;

         2. Plaintiff ME Technology, Inc. d/b/a CAA USA’s Expedited Motion to Enforce

               Preliminary Injunction and for an Order to Show Cause Why Defendant Elliot

               Brownstein Should Not be Held in Contempt of Court [DE 20] is hereby DENIED;

         3. The Clerk is DIRECTED to mail a copy of this Order to Defendant Elliot

               Brownstein at the address below.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, on

  this 29th day of September, 2020.




  Copies to:
  Counsel of Record
  Elliot Brownstein
  1189 Lake Victoria Drive, Apt. 1
  West Palm Beach, FL 33411
